DETAILED ACTION
Response to Amendments/Arguments
Applicant’s amendments to claims 8, 13 and 19 have created new 112(a) new matter issues, see the rejections below for further details.
Applicant’s argument, see page 6, filed 9/72022, with respect to the rejection of Claim 1 has been fully considered, but is not persuasive.  Applicant argues “the modification fail to provide any explanation about how Mei could be modified to provide the claimed axial movement”.  
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The rejection as stated on pages 5-6 of the previous office action cites Lee to teach axial orientation of a seal and movement between a first axial position and second axial position yields predictable results.  The rejection does not replace the actuator of Mei with the actuator of Lee.  However, the combined teachings of Mei and Lee suggest that a modification to Mei to reorient the seal to actuate in the axial direction in lieu of the radial direction would yield predictable results with a reasonable expectation of success.
Applicant additionally argues “one would not modify Mei to include a controller from Lee”.  Applicant states “it is unclear how electrical signals could be received by the seal 23 and key 25, which the rejection interprets as the claimed actuator”.  First, the rejection does not interpret the actuator as 23 and 25, as Applicant states.  As explained in detail at page 4, the actuator is clearly interpreted as elements 23,35.  As such, while Mei does not teach the controller, Mei does teach a cooling circuit to control the position and thus clearance of the seal, one of ordinary skill the art would recognize how applying the teachings Lee, to actively control the axial position of the seal of Mei, via a signal from a controller would decrease the leakage rate and prevent rubbing to extend the life span and stability of seal.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “actuator arm in engagement with the seal and moveable between an extended position and a retracted position”  of Claims 8, 13 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 8/22/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In Claims 8, 13 and 19 , “an actuator arm in engagement with the seal and moveable between an extended position and a retracted position”  is not sufficiently supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 13-14, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Claims 8, 13 and 19, the last two lines recite the limitation, “an actuator arm in engagement with the seal and moveable between an extended position and a retracted position”.  
The specification, however, is silent regarding an actuator arm in engagement with the seal and moveable between an extended position and a retracted position.  The drawing also fail to teach this feature.  The specification and the drawings do not sufficiently describe an actuator arm in engagement with the seal and moveable between an extended position and a retracted position.  
Therefore, the above amended limitations add new matter and fail to comply with the written description requirement, because there is no support in the disclosure as originally filed for the amended limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (US 10280932) in view of Lee et al. (US 20090008881), hereinafter: “Mei” and “Lee”, respectively.
In Reference to Claim 1
Mei teaches:
A seal assembly(21) for a compressor(1) comprising:
an impeller(11);
at least one seal assembly(21) associated with the impeller(for each impeller there is at least one seal assembly; Fig 1-3), the at least one seal assembly including:
a seal land(radially outer surface of 11E) fixed relative to the impeller(clearly shown in Fig 2-3) having a plurality of radially stepped surfaces(clearly shown in Fig 2-3);
a seal(23) associated with the seal land(for each seal land there is a corresponding seal; Fig 1-3), wherein the seal includes a plurality of radially stepped projections corresponding to the plurality of radially stepped surfaces on the seal land(plurality of labyrinth teeth shown in Fig 2-3); and
an actuator(23,35) configured to create movement between the seal land and the seal(the cooling circuit 35 delivers cooling fluid to the cooling chamber 29 to remove heat from the seal 23; this heat removal affects the expansion/contraction of the seal 23 and allows control over the radial growth of the seal, thereby regulating the radial clearance between 23 and 11E; Col 5, ll. 60-67).
Mei fails to teach:
wherein the at least one actuator is configured to move the seal between a first axial position and a second different axial position in response to a signal from a controller
Lee teaches:
An analogous labyrinth seal(100) between a rotating element(110) and a
stationary element(140) having a seal(120) and a seal land(111) wherein an
an actuator(130) is configured to move the seal between a first axial position and a second different axial position(as shown in Fig 4, 8-9 of and described in P[0022] of Lee, the axial gap is widened and narrowed in the axial direction, therein the seal must be moved from a first axial position to a second different axial position) in response to a signal from a controller(150; P[0022]-P[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mei to incorporate the teachings
of Lee to actuate the seal of Mei in an axial direction as both references are directed to movable seals in compressors, and which would yield predictable results.  In this case, the predictable results would be active control of the leakage gap between the seal and the seal land for precise control of the leakage rate.
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a controller as taught by Lee, to actively control the axial position of the of the seal via a signal to decrease the leakage rate and prevent rubbing to improve the life span and stability of the seal system(P[0027]).
In Reference to Claim 4
Mei in view of Lee teaches:
The assembly of claim 1(see rejection of claim 1 above), wherein the plurality of radially stepped projections include distal ends with an increasing radially dimension in a first axial direction and adjacent ones of the plurality of radially stepped projections are separated by a trough(Fig 1-4 of Mei clearly shows radially stepped projections of 23 with distal ends increasing radially as measured from the rotational axis of the impeller in a downstream axial direction and adjacent distal ends separated by troughs) and the plurality of radially stepped surfaces axially spaced from each other relative to a rotational axis of the impeller(Fig 1-4 of Mei clearly shows radially stepped surfaces of 11E axially spaced from each other relative to the rotational axis of the impeller).
In Reference to Claim 5
Mei in view of Lee teaches:
The assembly of claim 4(see rejection of claim 4 above), wherein the plurality of radially stepped surfaces include an increasing radial dimension in the first axial direction((Fig 1-4 of Mei clearly shows radially stepped surfaces of 11E increasing radially as measured from the rotational axis of the impeller in the downstream axial direction).
In Reference to Claim 6
Mei in view of Lee teaches:
The assembly of claim 5(see rejection of claim 5 above), wherein the first axial direction is an axially aft direction(as indicated in Fig 1, the first axial direction is the axially aft or downstream direction).
In Reference to Claim 8
Mei in view of Lee teaches:
The assembly of claim 1(see rejection of claim 1 above), wherein the plurality of radially stepped surfaces include three radially stepped surfaces and the plurality of radially stepped projections include three radially stepped projections(as shown in Fig 1-4 of Mei there are 5 radially stepped surfaces and 5 radially stepped projections) and the actuator includes an actuator arm in engagement with the seal and moveable between an extended position and a retracted position(arms extending from seal 23 which comprise seals 23L, are moveable with the seal between an extended position and a retracted position; Fig 3 of Mei).
In Reference to Claim 23
Mei in view of Lee teaches:
The assembly of claim 2(see rejection of claim 2 above), wherein the at least one seal assembly includes an O-ring(23L) in engagement with a radially outer side of the seal(radially outer portion of 23; Fig 5) and a radially inner surface on a housing assembly(the opposing surfaces of  diaphragm 7 are radially inner surfaces of the housing)  is of the compressor(Col 8, ll. 46-55 and Fig 5-6 of Mei).

Claims 9, 13-16 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei in view of Lee and in further view of Alban et al. (US 10774839), hereinafter: “Alban”.
In Reference to Claim 9
Mei teaches:
A compressor assembly(1) comprising:
at least one impeller(11);
a shaft(9) in driving arrangement with the at least one impeller(Col 4, ll. 5-15);
and at least one seal assembly(21) associated with the at least one impeller(for each impeller there is at least one seal assembly; Fig 1-3), the at least one seal assembly including:
a seal land(radially outer surface of 11E) attached to and configured to rotate with the at least one impeller(clearly shown in Fig 2-3) and the seal land includes a plurality of radially stepped surfaces(clearly shown in Fig 2-3);
a seal(23) associated with the seal land(for each seal land there is a corresponding seal; Fig 1-3), wherein the seal includes a plurality of radially stepped projections corresponding to the plurality of radially stepped surfaces on the seal land(plurality of labyrinth teeth shown in Fig 2-3); and
an actuator(23,35) configured to create movement between the seal land and the seal(the cooling circuit 35 delivers cooling fluid to the cooling chamber 29 to remove heat from the seal 23; this heat removal affects the expansion/contraction of the seal 23 and allows control over the radial growth of the seal, thereby regulating the radial clearance between 23 and 11E; Col 5, ll. 60-67)
Mei fails to teach:
wherein the at least one actuator is configured to move the seal between a first axial position and a second different axial position in response to a signal from a controller
Lee teaches:
An analogous labyrinth seal(100) between a rotating element(110) and a
stationary element(140) having a seal(120) and a seal land(111) wherein an
an actuator(130) is configured to move the seal between a first axial position and a second different axial position(as shown in Fig 4, 8-9 of and described in P[0022] of Lee, the axial gap is widened and narrowed in the axial direction, therein the seal must be moved from a first axial position to a second different axial position) in response to a signal from a controller(150; P[0022]-P[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mei to incorporate the teachings
of Lee to actuate the seal of Mei in an axial direction as both references are directed to movable seals in compressors, and which would yield predictable results.  In this case, the predictable results would be active control of the leakage gap between the seal and the seal land for precise control of the leakage rate.
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a controller as taught by Lee, to actively control the axial position of the of the seal via a signal to decrease the leakage rate and prevent rubbing to improve the life span and stability of the seal system(P[0027]).
Mei in view of Lee fails to teach:
at least one electromagnetic bearing supporting the shaft;
Alban teaches:
An analogous multistage compressor having at least one electromagnetic bearing(46,47) supporting the shaft(Col 11, ll. 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei in view of Lee to incorporate the teachings of Alban support the shaft of Mei with at least one electromagnetic bearing as both references are directed to compressors with shafts supporting impellers for rotation, and which would yield predictable results.  In this case, the predictable results would be a bearing for use in supporting a shaft for rotation in a multistage compressor.
In Reference to Claims 13 and 14
Mei in view of Lee and in further view of Alban teaches:
The assembly of claim 9(see rejection of claim 9 above), wherein the plurality of radially stepped projections include distal ends with an increasing radially dimension in a first axial direction and the actuator includes an actuator arm in engagement with the seal and moveable between an extended position and a retracted position(arms extending from seal 23 which comprise seals 23L, are moveable with the seal between an extended position and a retracted position; Fig 3) and adjacent ones of the plurality of radially stepped projections are separated by a trough(Fig 1-4 of Mei clearly shows radially stepped projections of 23 with distal ends increasing radially as measured from the rotational axis of the impeller in a downstream axial direction and adjacent distal ends separated by troughs) and the plurality of radially stepped surfaces include an increasing radial dimension in the first axial direction((Fig 1-4 of Mei clearly shows radially stepped surfaces of 11E increasing radially as measured from the rotational axis of the impeller in the downstream axial direction).
In Reference to Claim 15
Mei in view of Lee and in further view of Alban teaches:
The assembly of claim 9(see rejection of claim 9 above), wherein the at least one impeller includes a first stage impeller(11; Fig 1 of Mei) and a second stage impeller(11; Fig 1 of Mei) and the at least one seal assembly includes a first seal assembly(21,11E - Mei) associated with the first stage impeller(Fig 1-2 of Mei) and a second(21,11E) and third seal assembly(41,13) associated with the second stage impeller(see Fig 1-2 of Mei).
In Reference to Claim 16
Mei in view of Lee and in further view of Alban teaches:
The assembly of claim 15(see rejection of claim 15 above), wherein the first seal assembly is located on an axially upstream side of the first stage impeller(as shown in Fig 1-2 of Mei, the first seal is located on the axially upstream side of first stage impeller 11), the second seal assembly is located on an axially upstream side of the second stage impeller(as shown in Fig 1-2 of Mei, the second seal is located on the axially upstream side of the second stage impeller 11), and the third seal assembly is located on an axially downstream side of the second stage impeller(as shown in Fig 2, the third seal is located on the axially downstream side of the second stage impeller 11).
In Reference to Claim 21
Mei in view of Lee and in further view of Alban teaches:
The assembly of claim 16(see rejection of claim 16 above), wherein the at least one seal assembly includes an O-ring(23L) in engagement with a radially outer side of the seal(radially outer portion of 23; Fig 5) and a radially inner surface on a housing assembly(the opposing surfaces of  diaphragm 7 are radially inner surfaces of the housing)  of the compressor(Col 8, ll. 46-55 and Fig 5-6 of Mei).
In Reference to Claim 22
Mei in view of Lee teaches:
The assembly of claim 1(see rejection of claim 1 above), wherein the at least one seal assembly includes a first seal assembly(23,11E) located adjacent an axially upstream edge of the impeller(clearly shown in Fig 2-6 of Mei)
Mei in view of Lee fails to teach:
a second seal assembly located adjacent an axially downstream edge of the impeller
Alban teaches:
An analogous multistage compressor having an impeller(2) with a first seal assembly(19,32) located adjacent an axially upstream edge of the impeller(Fig 1-2) and a second seal assembly(20,31) located adjacent an axially downstream edge of the impeller(Fig 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei in view of Lee to incorporate the teachings of Alban to add a second seal assembly located adjacent an axially downstream edge of the impeller to help prevent leakage between stages of the compressor and increase efficiency.


Claims 17, 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei in view of Lee and in further view of Alban.
In Reference to Claim 17
Mei teaches:
A method of operating a compressor(1) comprising:
a shaft(9);
a seal assembly(21) having a clearance between a seal land(11E) attached to an impeller(11) and a seal(23) movable relative to a  housing assembly(7; Col 4, ll. 40-51).
Mei fails to teach:
supporting a shaft in the compressor with at least one electromagnetic bearing; and
determining a desired seal clearance of a seal assembly between a seal and a seal land based on an operating condition of the compressor; and
increasing the seal clearance based on the operating condition by creating axial movement between the seal land and the seal.
Alban teaches:
An analogous multistage compressor having at least one electromagnetic bearing(46,47) supporting the shaft(Col 11, ll. 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei to incorporate the teachings of Alban support the shaft of Mei with at least one electromagnetic bearing as both references are directed to compressors with shafts supporting impellers for rotation, and which would yield predictable results.  In this case, the predictable results would be a bearing for use in supporting a shaft for rotation in a multistage compressor.
Mei in view of Alban still fail to teach:
determining a desired seal clearance of a seal assembly between a seal and a seal land based on an operating condition of the compressor; and
increasing the seal clearance based on the operating condition by creating axial movement between the seal land and the seal wherein an actuator creates the axial movement of the seal to move the seal between a first axial position and a second different axial position in response to a signal from a controller.
Lee teaches:
An analogous labyrinth seal(100) between a rotating element(110) and a
stationary element(140) having a seal(120) and a seal land(111) wherein an
an actuator(130) is configured to move the seal between a first axial position and a second different axial position(as shown in Fig 4, 8-9 of and described in P[0022] of Lee, the axial gap is widened and narrowed in the axial direction, therein the seal must be moved from a first axial position to a second different axial position) in response to a signal from a controller(150; P[0022]-P[0027]), and
determining a desired seal clearance(gap; via gap sensor 161; P[0022]) between the seal and the seal land based on an operating condition of the compressor(such as startup as described in P[0024]); and
increasing the seal clearance based on the operating condition(the seal clearance or gap is increased to maximum at startup as described in P[0024]) by creating axial movement between a seal land(111) attached to a rotating element(110) and a seal(120) attached to a stationary housing(140).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Mei to incorporate the teachings
of Lee to actuate the seal of Mei in an axial direction as both references are directed to movable seals in compressors, and which would yield predictable results.  In this case, the predictable results would be active control of the leakage gap between the seal and the seal land for precise control of the leakage rate.
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a controller as taught by Lee, to actively control the axial position of the of the seal via a signal to decrease the leakage rate and prevent rubbing to improve the life span and stability of the seal system(P[0027]), 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei in view of Alban to incorporate the teachings of Lee to actuate the seal land of Mei by increasing the seal clearance to a maximum at startup to prevent damage to the seal(P[0024] of Lee).
In Reference to Claim 19
Mei in view Alban and in further view of Lee teaches:
The method of claim 17(see rejection of claim 17 above), wherein the operating condition includes a start- up condition for the compressor to increase seal clearance(the seal clearance or gap is increased to maximum at startup as described in P[0024] of Lee) and the actuator includes an actuator arm in engagement with the seal and moveable between an extended position and a retracted position(arms extending from seal 23 which comprise seals 23L, are moveable with the seal between an extended position and a retracted position; Fig 3).
In Reference to Claim 24
Mei in view Alban and in further view of Lee teaches:
The method of claim 17(see rejection of claim 17 above), wherein the seal assembly includes the seal land fixed relative to the impeller(seal land 11E is a radially outer surface of the impeller 11) and having a plurality of radially stepped surfaces(clearly shown in Fig 1-6 of Mei); 
the seal associated with the seal land and including a plurality of radially stepped projections corresponding to the plurality of radially stepped surfaces on the seal land(clearly shown in Fig 1-6 of Mei); 
an O-ring(23L; Col 8, ll. 46-55 and Fig 5-6) engaging the seal and a housing assembly of the compressor(as clearly shown in Fig 5-6 the O-ring seal gasket 23L engages the seal 23 and the housing assembly 7); and 
an actuator(130 – Lee) configured to move the seal relative to the seal land(as discussed above in the rejection of claim 17, in combination the actuator moves the seal relative to the seal land; P[0022] of Lee).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei in view of Lee and Alban and in further view of Hasegawa et al. (US 10858951), hereinafter: “Hasegawa”.
In Reference to Claim 10
Mei in view of Lee and Alban teaches:
The assembly of claim 9(see the rejection of claim 9 above), wherein the at least one electromagnetic bearing includes at least one axial thrust electromagnetic bearing system(bearings 46, 47 of Alban form an axial thrust electromagnetic bearing system; Col 11, l. 55 to Col 12, l. 4) 
Mei in view of Lee and Alban fails to teach:
wherein the at least one electromagnetic bearing includes at least one radial support electromagnetic bearing system and the at least one electromagnetic bearing is located axially between the at least one impeller and an electric motor
Hasegawa teaches:
An analogous centrifugal compressor assembly(1) having a shaft(5) that is support by both a radial electromagnetic bearing system(7,8; Fig 1, Col 5, ll. 54-67) and an axial thrust electromagnetic bearing system(9,10; Fig 1, Col 5, ll. 54-67) wherein the at least one electromagnetic bearing(7) is located axially between at least one impeller(3,4) and an electric motor(2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei in view of Lee and Alban by utilizing a radial electromagnetic bearing system as taught by Hasegawa to sufficiently radially support the compressor shaft which would yield predictable results.  In this case, the predictable result is a transmission of radial forces between the shaft and the compressor casing. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei in view of Alban and Lee and in further view of Hasegawa.
In Reference to Claim 20
Mei in view of Alban in view of Lee teaches:
The method of claim 19(see the rejection of claim 19 above), wherein the at least one electromagnetic bearing includes at least one axial thrust electromagnetic bearing system(bearings 46, 47 of Alban form an axial thrust electromagnetic bearing system; Col 11, l. 55 to Col 12, l. 4) 
Mei in view of Alban  in view of Lee fails to teach:
wherein the at least one electromagnetic bearing includes at least one radial support electromagnetic bearing system and the at least one electromagnetic bearing is located axially between the at least one impeller and an electric motor
Hasegawa teaches:
An analogous centrifugal compressor assembly(1) having a shaft(5) that is support by both a radial electromagnetic bearing system(7,8; Fig 1, Col 5, ll. 54-67) and an axial thrust electromagnetic bearing system(9,10; Fig 1, Col 5, ll. 54-67) wherein the at least one electromagnetic bearing(7) is located axially between at least one impeller(3,4) and an electric motor(2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei in view of Alban and Lee by utilizing a radial electromagnetic bearing system as taught by Hasegawa to sufficiently radially support the compressor shaft which would yield predictable results.  In this case, the predictable result is a transmission of radial forces between the shaft and the compressor casing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745